Case 19-32037-sgj11 Doc 59 Filed 07/17/19          Entered 07/17/19 18:02:43       Page 1 of 69



Mark E. Andrews (TX Bar No. 01253520)
Jeffrey R. Fine (TX Bar No. 07008410)
Aaron M. Kaufman (TX Bar No. 24060067)
Jane Gerber (TX Bar No. 24092416)
DYKEMA GOSSETT PLLC
1717 Main Street, Suite 4200
Dallas, TX 75201
Phone: (214) 462-6400
Fax: (214) 462-6401
Email: mandrews@dykema.com
Email: jfine@dykema.com
Email: akaufman@dykema.com
Email: jgerber@dykema.com

PROPOSED COUNSEL FOR THE DEBTOR
AND DEBTOR-IN-POSSESSION
            IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION
                                      §
In re:                                §    CHAPTER 11 CASE
                                      §
FC BACKGROUND, LLC, d/b/a FC          §    CASE NO. 19-32037-sgj-11
CONSTRUCTION SERVICES,                §
                                      §
         Debtor.                      §
                                      §

    Global Notes and Statement of Limitations, Methodology, and Disclaimer Regarding
                           Debtor’s Schedules and Statement

        The Schedules of Assets and Liabilities (the “Schedules”) and the Statement of Financial
Affairs (the “Statement” and collectively with the Schedules, the “Schedules and Statement”) of
FC Background, LLC, d/b/a FC Construction Services, (the “Debtor”), as debtor and debtor-in-
possession, in this Chapter 11 case, have been prepared pursuant to 11 U.S.C. § 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure by management of the Debtor. Such
preparation has been completed with the assistance of counsel, and without auditing such
financial information.

        While management has made reasonable efforts to ensure that the Schedules and
Statement are accurate and complete based on information that was available to them at the time
of preparation, subsequent information or discovery may result in material changes to these
Schedules and Statement, and inadvertent errors or omissions may exist. Moreover, because the
Schedules and Statement contain unaudited information that is subject to further review and
potential adjustment, there can be no assurance that these Schedules and Statement are complete.
Furthermore, nothing contained in the Schedules and Statement shall constitute a waiver of rights
with respect to this Chapter 11 case and specifically with respect to any issues involving
equitable subordination and/or causes of action arising under the provisions of Chapter 5 of the
bankruptcy code and other relevant nonbankruptcy laws to recover assets or avoid transfers.

GLOBAL NOTES TO SCHEDULES AND STATEMENT                                                 PAGE 1 OF 3

118264.000001 4827-7566-3261.2
Case 19-32037-sgj11 Doc 59 Filed 07/17/19                    Entered 07/17/19 18:02:43              Page 2 of 69




        These Global Notes and Statement of Limitations, Methodology, and Disclaimer
Regarding Debtor’s Schedules and Statement (the “Global Notes”) are incorporated by reference
in, and comprise an integral part of, the Schedules and Statement, and should be referred to and
reviewed in connection with any review of the Schedules and Statement.

Description of Cases and Information Dates
         On June 19, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief
under Chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1330 (as amended, the
“Bankruptcy Code”). The Debtor remains in possession of its property and is managing its
business as debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy code.
No trustee has been appointed and no official committee has been established in this case. The
information provided herein, except as otherwise noted, generally represents the asset and
liability data of the Debtor as of the Petition Date.

Amendment
        While reasonable efforts were made to file complete and accurate Schedules and
Statement, inadvertent errors or omissions may exist. The Debtor reserves all rights to amend
and/or supplement its Schedules and Statement as is necessary and appropriate.

Causes of Action
        The Debtor, despite efforts, may not have set forth all of its causes of action against third
parties as assets in its Schedules and Statement. The Debtor reserves all of its rights with respect
to any causes of action it may have and neither these Global Notes nor the Schedules and
Statement shall be deemed a waiver of any such causes of action.

Claims Description
        By failing to designate a claim on the Schedules and Statement as “disputed,”
“contingent,” and/or “unliquidated,” the Debtor indicates no intentions for such claim to be
allowed and paid pursuant to the proposed plan. The Debtor reserves the right to amend the
Schedules or object to any scheduled claims if it discovers reasons to dispute any claims. 1
Moreover, these Schedules shall not be construed as an admission by the Debtor in the event that
a creditor files a proof of claim. The Debtor expressly reserves the right to object to any filed
claims.

Contracts and Leases
        Schedules D and G of the Debtor’s Schedules includes all known contracts and/or leases
with the Debtor, including various capitalized leases for equipment. The inclusion of the
agreements in Schedule D and/or Schedule G is made without a determination by the Debtor of
the extent to which such agreements are binding, enforceable or constitute secured financing, an
“executory contract” or an “unexpired lease” as such terms are used in section 365 of the
Bankruptcy Code. The inclusion of an agreement on the Debtor’s Schedules is made out of an
abundance of caution and to ensure notice of these bankruptcy cases to such counterparties.

1
 If it becomes necessary to amend the Schedules for such purposes, the Debtor will agree to an extension of the
claims bar date for the affected creditors. Presently, the Court has designated October 23, 2019, as the general
claims bar date for non-government agency creditors.
GLOBAL NOTES TO SCHEDULES AND STATEMENT                                                                   PAGE 2 OF 3

118264.000001 4827-7566-3261.2
Case 19-32037-sgj11 Doc 59 Filed 07/17/19            Entered 07/17/19 18:02:43        Page 3 of 69




Basis of Presentation
       These Schedules and Statement do not purport to represent financial statements prepared
in accordance with Generally Accepted Accounting Principles.

Current Market Value of Assets
        It would be prohibitively expensive, unduly burdensome, and an inefficient use of estate
assets for the Debtor to obtain current market valuations of all of its assets. Accordingly, unless
otherwise indicated, the book values are reflected on the Debtor’s Schedules and Statement for
assets. For this reason, the amount ultimately realized from assets may vary from book value
and such variance may be material. Exceptions to this include operating cash and certain other
assets. Account balances are presented as the book balances as of May 31, 2019 (the month-end
prior to the Petition Date) and June 19, 2019 (Petition Date), as available to the Debtor. Fixed
assets are presented as of December 31, 2018.

Excluded Assets and Liabilities
       The Debtor has excluded certain categories of assets and liabilities from the Schedules
and Statement such as any good will, employee benefit accruals, and deferred assets, losses and
gains. Other nonmaterial assets and liabilities may also have been excluded. Additionally, the
Schedules include claims that existed as of the Petition Date, even though the Debtor has
obtained authority to pay certain tax, priority and critical vendor claims prior to the filing of the
Schedules.

General Reservation of Rights
        The Debtor specifically reserves the rights to amend, modify, supply, correct, change or
alter any part of its Schedules and Statement as and to the extent necessary and appropriate.




GLOBAL NOTES TO SCHEDULES AND STATEMENT                                                     PAGE 3 OF 3

118264.000001 4827-7566-3261.2
            Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                                                   Entered 07/17/19 18:02:43                                   Page 4 of 69
 Fill in this information to identify the case:

 Debtor name            FC Background, LLC d/b/a FC Construction Services

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF TEXAS

 Case number (if known)               19-32037-sgj-11
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        9,126,785.51

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        9,126,785.51


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        7,258,171.99


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $           145,732.79

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        2,588,561.31


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          9,992,466.09




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
            Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                  Entered 07/17/19 18:02:43                   Page 5 of 69
 Fill in this information to identify the case:

 Debtor name          FC Background, LLC d/b/a FC Construction Services

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         19-32037-sgj-11
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                                 $520.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Comerica Bank                                          Checking                         6533                                 $209,407.18




            3.2.     Comerica Bank                                          Checking                         6525                                           $0.01




            3.3.     Chase                                                  Checking                         8044                                    Unknown




            3.4.     Chase                                                  Checking                         5579                                    Unknown



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                  $209,927.19
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                 Entered 07/17/19 18:02:43           Page 6 of 69

 Debtor            FC Background, LLC d/b/a FC Construction Services                         Case number (If known) 19-32037-sgj-11
                   Name


       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.    Rent Deposit on Dallas Facility (to Pollock Realty)                                                                    $3,200.00




            7.2.    Rent Deposit for Fort Worth Facility (to North Side Realty)                                                            $2,446.98




            7.3.    Rent Deposit for Irving Facility (to Imperial Airport)                                                                 $1,540.00




            7.4.    Rent Deposit for Houston Facility (to CPZ Northway)                                                                    $2,563.03




            7.5.    Rent Deposit for Miami Facility (to EasternUnion)                                                                      $6,500.00




            7.6.    Rent Deposit for Campbell Center Office (to Campbell Centre)                                                         $22,246.75




            7.7.    Rent Deposit for Miami Facility (to Shather & Associates)                                                              $4,700.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.    1st and last months rent for Florida FCB Express                                                                     $14,477.53




            8.2.    1st months rent for Miami Office                                                                                       $7,244.33




 9.         Total of Part 2.                                                                                                          $64,918.62
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:    Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                     Entered 07/17/19 18:02:43                 Page 7 of 69

 Debtor         FC Background, LLC d/b/a FC Construction Services                                 Case number (If known) 19-32037-sgj-11
                Name


           11a. 90 days old or less:                         1,325,911.54    -                                   0.00 = ....                $1,325,911.54
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                               335,207.94   -                                  0.00 =....                    $335,207.94
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                             $1,661,119.48
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last           Net book value of         Valuation method used     Current value of
                                                      physical inventory         debtor's interest         for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Raw materials located at
           Venture Resources in
           Plano, TX, specifically
           components of the
           restricted access control
           portals                                                                         Unknown         accural                               Unknown



 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Finished goods located
           at Venture Resources in
           Plano, TX, including
           restricted access control
           portals                                                                         Unknown         accural                               Unknown



 22.       Other inventory or supplies
           See Exhibit A-22 for
           details                                    2-28-2019                                 $0.00      accural                            $164,208.00




 23.       Total of Part 5.                                                                                                               $164,208.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                  Entered 07/17/19 18:02:43              Page 8 of 69

 Debtor         FC Background, LLC d/b/a FC Construction Services                             Case number (If known) 19-32037-sgj-11
                Name


            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                            Valuation method      accural basis at Current Value
                                                             0.00                      cost                                              0.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           See Exhibit A-39/41 for details                                             Unknown       accural                              $65,950.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office Equipment - See Exhibit A-39/41 for
           details                                                                   $205,588.64     accural                             $205,588.64



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                            $271,538.64
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes      See Exhibit A-39/41 for details

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                 Entered 07/17/19 18:02:43              Page 9 of 69

 Debtor         FC Background, LLC d/b/a FC Construction Services                             Case number (If known) 19-32037-sgj-11
                Name

            General description                                               Net book value of      Valuation method used     Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value         debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            ACS Equipment - See Exhibit A-39/41 for
            details                                                                $4,731,728.10     accural                           $4,731,728.10




 51.        Total of Part 8.                                                                                                      $4,731,728.10
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.fc-cs.com and certain proprietary trade
            secrets                                                                    Unknown                                              Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            proprietary software                                                   $2,023,345.48     accural                           $2,023,345.48



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                  Entered 07/17/19 18:02:43           Page 10 of 69

 Debtor         FC Background, LLC d/b/a FC Construction Services                            Case number (If known) 19-32037-sgj-11
                Name



 65.        Goodwill

 66.        Total of Part 10.                                                                                                    $2,023,345.48
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            State court lawsuit - FC Background, LLC v. First
            Mercury Insurance Company, et al., Cause No.
            DC-18-05257-D                                                                                                                  Unknown
            Nature of claim          Breach of Contract, Denial of
                                     Claims
            Amount requested                     $1,000,000.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                 $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                                    Entered 07/17/19 18:02:43                      Page 11 of 69

 Debtor          FC Background, LLC d/b/a FC Construction Services                                                   Case number (If known) 19-32037-sgj-11
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $209,927.19

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $64,918.62

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $1,661,119.48

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $164,208.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $271,538.64

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $4,731,728.10

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                              $2,023,345.48

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $9,126,785.51            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $9,126,785.51




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Case 19-32037-sgj11 Doc 59 Filed 07/17/19   Entered 07/17/19 18:02:43   Page 12 of 69




                               EXHIBIT “A-22”

                                Other Inventory
1:13 PM                                  FC 07/17/19
                                            Background,LLC
       Case
03/27/19
                19-32037-sgj11 Doc 59 Filed          Entered 07/17/19 18:02:43         Page 13 of 69
Accrual Basis                                          Balance Sheet
                                                       As of March 31, 2019
                                                                       Feb 28, 19

                 1200 · Inventory
                     Inventory - RFID Badges                                   5,630
                     1210 · Inventory - eCups                                   229
                     1215 · Inventory - Film                                  27,705
                     1216 · Inventory - Badge Clips                            1,244
                     1217 · Inventory - Badge Holder                           3,688
                     1220 · Inventory - mCups                                 19,210
                     1240 · Inventory - OED Saliva Alcohol                       15
                     1250 · Inventory - 10 Panel devices                       8,062
                     1260 · Inventory - ID Cards                              27,777
                     1261 · Inventory - MIFI Device                           37,743
                     1262 · Inventory - BPS Components                        32,905
                 Total 1200 · Inventory                                   164,208




                                                                                             Page 1 of 1
Case 19-32037-sgj11 Doc 59 Filed 07/17/19   Entered 07/17/19 18:02:43   Page 14 of 69




                            EXHIBIT “A-39/41"

                                   Fixed Assets
3:35 PM                                                            FC 07/17/19
                                                                      Background,LLC
03/12/19
                                     Case 19-32037-sgj11 Doc 59 Filed          Entered 07/17/19 18:02:43                          Page 15 of 69
Accrual Basis                                                       Balance Sheet
                                                                  As of December 31, 2018
FC Background, LLC
Fixed Assets
5/31/19


    Fixed Assets
          1400 · Property and Equipment, at cost
                                                                                 Located primarily at 8350 N. Central Expressway, Suite 300, Dallas, Texas 75206, and also at our
               1410 · Computers                                       368,778 leased locations
               1411 · Equipment - RFID Reader/Portal/Turnstiles     5,318,531 Located primarily at clients' construction project sites througout the U.S.
                                                                              Located primarily at 8350 N. Central Expressway, Suite 300, Dallas, Texas 75206, and also at our
               1412 · Software - Purchased                             73,879 leased locations
                                                                              Located primarily at 8350 N. Central Expressway, Suite 300, Dallas, Texas 75206, and also at our
               1416 · Mobil Testing Kits -- Active                      7,920 leased locations
               1420 · Equipment                                       732,875 Located primarily at clients' construction project sites througout the U.S.
                                                                                 Located primarily at 8350 N. Central Expressway, Suite 300, Dallas, Texas 75206, and also at our
               1430 · Office Furniture & Fixtures                     164,567 leased locations
                                                                                 Located primarily at 8350 N. Central Expressway, Suite 300, Dallas, Texas 75206, and also at our
               1440 · Leasehold Improvements                           67,114 leased locations

               1443 · Software Development                          3,516,523 Intangible (primarily capitalized internal salaries and external consulting fees)
          Total 1400 · Property and Equipment, at cost             10,250,187
          1450 · Accumulated Depreciation
               1415 · Accum Depreciation - Computers                (291,496)
               1417 · Accum Depreciation - Software Purchased        (64,034)
               1421 · Accum Deprec - Mobile Screening               (296,613)
               1425 · Accum Depreciation - Equipment               (1,333,706)
               1435 · Accum Deprec - Ofc Furn & Fixtures              (98,617)
               1445 · Accum Deprec - Leasehold Improvements          (14,768)
               1447 · Accumulated Deprec - Software Development    (1,249,741)
               1450 · Accumulated Depreciation - Other               (11,028)
          Total 1450 · Accumulated Depreciation                    (3,360,003)
    Net Fixed Assets                                                6,890,184




                                                                                                                                                                         Page 1 of 3
           Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                          Entered 07/17/19 18:02:43                Page 16 of 69
 Fill in this information to identify the case:

 Debtor name          FC Background, LLC d/b/a FC Construction Services

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)              19-32037-sgj-11
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.

 2.1
        CA Dept of Tax & Fee
        Administration                                Describe debtor's property that is subject to a lien                  $38,705.02                Unknown
        Creditor's Name
        Account Info Group MIC:29
        P.O. Box 942879
        Sacramento, CA
        94279-0029
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        4479
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Comptroller of Maryland                       Describe debtor's property that is subject to a lien                  $10,172.51                Unknown
        Creditor's Name
        Revenue Administration
        Division
        110 Carroll St.
        Annapolis, MD 21411-0001
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                              page 1 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                           Entered 07/17/19 18:02:43                Page 17 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)     19-32037-sgj-11
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       Delaware Division of
 2.3                                                                                                                             $869.72           Unknown
       Revenue                                        Describe debtor's property that is subject to a lien
       Creditor's Name
       Attn: Zillah Frampton
       820 N. French St., 8th Fl.
       Wilmington, DE 19801
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   Florida Dept of Revenue                        Describe debtor's property that is subject to a lien                     $13,004.19          Unknown
       Creditor's Name

       5050 W Tennessee Street
       Tallahassee, FL 32399-0120
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




 2.5
       Georgia Department of
       Revenue                                        Describe debtor's property that is subject to a lien                      $4,435.91          Unknown
       Creditor's Name

       P.O. Box 105408
       Atlanta, GA 30348-5408
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                           Entered 07/17/19 18:02:43               Page 18 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)    19-32037-sgj-11
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       Gulf Coast Bank and Trust
 2.6                                                                                                                       $2,072,038.00          Unknown
       Company, N.A.                                  Describe debtor's property that is subject to a lien
       Creditor's Name                                All of the Debtor’s assets, all cash, cash
       as Successor in Interest to                    equivalents, accounts and other proceeds of
       Capital Springs                                such collateral.
       1825 Veterans Blvd.
       Metairie, LA 70005
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       6/30/2015                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       Gulf Coast Bank and Trust
 2.7                                                  Describe debtor's property that is subject to a lien                 $1,581,012.00          Unknown
       Company, N.A.
       Creditor's Name                                All of the Debtor’s assets, all cash, cash
       as Successor in Interest to                    equivalents, accounts and other proceeds of
       Capital Springs                                such collateral.
       1825 Veterans Blvd.
       Metairie, LA 70005
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/23/2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                           Entered 07/17/19 18:02:43                 Page 19 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)      19-32037-sgj-11
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




 2.8
       Harris County Tax
       Assessor- Collector                            Describe debtor's property that is subject to a lien                        $616.14           Unknown
       Creditor's Name
       Attn: Ann Harris Bennett
       P.O Box 4622
       Houston, TX 77210-4622
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9969
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.9   Hitachi Capital America                        Describe debtor's property that is subject to a lien                     $137,633.00          $40,000.00
       Creditor's Name                                Equipment described in applicable loan or
                                                      lease agreements.
       7808 Creekridge Cir., #250
       Minneapolis, MN 55439
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       6/22/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.1
 0     IBM Credit                                     Describe debtor's property that is subject to a lien                     $301,816.00      $144,000.00
       Creditor's Name                                Equipment described in applicable loan or
                                                      lease agreements.
       7100 Highland Pkwy.
       Smyrna, GA 30082
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 4 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                           Entered 07/17/19 18:02:43                Page 20 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)     19-32037-sgj-11
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       6/22/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.1   Illinois Department of
 1     Revenue                                        Describe debtor's property that is subject to a lien                     $14,133.21          Unknown
       Creditor's Name

       P.O. Box 19013
       Springfield, IL 62794-9013
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 2     Internal Revenue Service                       Describe debtor's property that is subject to a lien                 $2,125,000.00           Unknown
       Creditor's Name
       James H. Seveney
       4050 Alpha Rd.
       M/C 5105 NDAL
       Farmers Branch, TX
       75244-4201
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1864
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 5 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                           Entered 07/17/19 18:02:43                Page 21 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)     19-32037-sgj-11
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Iowa Department of
 3     Revenue                                        Describe debtor's property that is subject to a lien                     $18,875.67          Unknown
       Creditor's Name

       P.O. Box 10412
       Des Moines, IA 50306-0412
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   John R. Ames, Tax
 4     Assessor-Collector                             Describe debtor's property that is subject to a lien                      $3,468.50          Unknown
       Creditor's Name

       P O Box 139066
       Dallas, TX 75313-9066
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Massachusetts Dept. of
 5     Revenue                                        Describe debtor's property that is subject to a lien                     $13,690.34          Unknown
       Creditor's Name

       100 Cambridge St.
       Boston, MA 02114
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 6 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                           Entered 07/17/19 18:02:43                 Page 22 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)      19-32037-sgj-11
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 6     Michigan Dept. of Treasury                     Describe debtor's property that is subject to a lien                        $187.65           Unknown
       Creditor's Name
       Office of Collections
       P.O. Box 30199
       Lansing, MI 48909
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1
 7     ML Factors                                     Describe debtor's property that is subject to a lien                     $224,425.75          Unknown
       Creditor's Name                                Interest in fture accoiunts.
       456A Central Ave., #128
       Cedarhurst, NY 11516
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/4/2019                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 7 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                           Entered 07/17/19 18:02:43                 Page 23 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)      19-32037-sgj-11
              Name



 2.1
 8     Nevada Dept. of Taxation                       Describe debtor's property that is subject to a lien                       $4,392.79          Unknown
       Creditor's Name

       1550 College Pkwy., #115
       Carson City, NV 89706
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8226
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   New Jersey Division of
 9     Taxation                                       Describe debtor's property that is subject to a lien                      $15,117.53          Unknown
       Creditor's Name
       Bankruptcy Section
       P.O. Box 245
       Trenton, NJ 08695-0245
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2   New York State Sales Tax
 0     Processing                                     Describe debtor's property that is subject to a lien                     $143,839.82          Unknown
       Creditor's Name

       P.O. Box 15172
       Albany, NY 12212-5172
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 8 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                           Entered 07/17/19 18:02:43                Page 24 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)     19-32037-sgj-11
              Name

                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2   North Carolina Department
 1     of Revenue                                     Describe debtor's property that is subject to a lien                     $12,086.99          Unknown
       Creditor's Name
       Attn: Bankruptcy Unit
       P.O. Box 1168
       Raleigh, NC 27602-1168
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2
 2     Office of Tax and Revenue                      Describe debtor's property that is subject to a lien                      $3,209.10          Unknown
       Creditor's Name

       1101 4th St., #370
       Washington, DC 20024
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2
 3     Oklahoma Tax Commission                        Describe debtor's property that is subject to a lien                       $172.50           Unknown



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 9 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                           Entered 07/17/19 18:02:43                Page 25 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)     19-32037-sgj-11
              Name

       Creditor's Name
       P.O. Box 26850
       Oklahoma City, OK
       73126-0850
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2   Pennsylvania Dept of
 4     Revenue                                        Describe debtor's property that is subject to a lien                     $10,759.76          Unknown
       Creditor's Name
       Bureau of Business Trust
       Fund Taxes
       P.O. Box 280904
       Harrisburg, PA 17128-0904
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       L01C
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2   South Carolina Dept. of
 5     Revenue                                        Describe debtor's property that is subject to a lien                      $7,241.10          Unknown
       Creditor's Name

       P.O. Box 125
       Columbia, SC 29214-0505
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 10 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                           Entered 07/17/19 18:02:43                 Page 26 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)      19-32037-sgj-11
              Name


       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2
 6     State of Texas                                 Describe debtor's property that is subject to a lien                      $68,977.61          Unknown
       Creditor's Name

       111 E. 17th Street
       Austin, TX 78774-0100
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2
 7     Technology Finance                             Describe debtor's property that is subject to a lien                      $84,208.00          $36,000.00
       Creditor's Name                                Equipment described in applicable loan or
       7077 E. Marily Rd., Bldg 3,                    lease agreements.
       #125
       Scottsdale, AZ 85254
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/27/2017                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2
 8     Technology Finance                             Describe debtor's property that is subject to a lien                     $144,625.00          $36,000.00
       Creditor's Name                                Equipment described in applicable loan or
       7077 E. Marily Rd., Bldg 3,                    lease agreements.
       #125
       Scottsdale, AZ 85254

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 11 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                           Entered 07/17/19 18:02:43                 Page 27 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)      19-32037-sgj-11
              Name

       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/27/2017                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.2
 9     Technology Finance                             Describe debtor's property that is subject to a lien                      $95,400.00          $36,000.00
       Creditor's Name                                Equipment described in applicable loan or
       7077 E. Marily Rd., Bldg 3,                    lease agreements.
       #125
       Scottsdale, AZ 85254
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/12/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3
 0     Technology Finance                             Describe debtor's property that is subject to a lien                     $105,228.00          $36,000.00
       Creditor's Name                                Equipment described in applicable loan or
       7077 E. Marily Rd., Bldg 3,                    lease agreements.
       #125
       Scottsdale, AZ 85254
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/12/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 12 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                          Entered 07/17/19 18:02:43                  Page 28 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                        Case number (if know)       19-32037-sgj-11
              Name

         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.3
 1      Virginia Dept. of Taxation                    Describe debtor's property that is subject to a lien                       $2,830.18            Unknown
        Creditor's Name

        P.O. Box 27423
        Richmond, VA 23261
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                               $7,258,171.9
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         9

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 13 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                              Entered 07/17/19 18:02:43               Page 29 of 69
 Fill in this information to identify the case:

 Debtor name         FC Background, LLC d/b/a FC Construction Services

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)          19-32037-sgj-11
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $42,385.31         $13,650.00
           Ira D. Walker                                             Check all that apply.
           8350 N. Central Expressway, Suite                          Contingent
           300                                                        Unliquidated
           Dallas, TX 75206                                           Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $42,385.31         $13,650.00
           Mark Hinton                                               Check all that apply.
           8350 N. Central Expressway, Suite                          Contingent
           300                                                        Unliquidated
           Dallas, TX 75206                                           Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   24788                               Best Case Bankruptcy
           Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                              Entered 07/17/19 18:02:43                              Page 30 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                               Case number (if known)          19-32037-sgj-11
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $40,808.31    $13,650.00
           Mark Hughes                                               Check all that apply.
           8350 N. Central Expressway, Suite                          Contingent
           300                                                        Unliquidated
           Dallas, TX 75206                                           Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $20,153.86    $13,650.00
           Taylor Mokate                                             Check all that apply.
           8350 N. Central Expressway, Suite                          Contingent
           300                                                        Unliquidated
           Dallas, TX 75206                                           Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $2,200.00
           1701 Analog East Ltd.                                                    Contingent
           c/o McNeff Companies, Inc.                                               Unliquidated
           1727 Analog Dr.                                                          Disputed
           Richardson, TX 75081
                                                                                   Basis for the claim:     Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $895.00
           Access Intelligence, LLC                                                 Contingent
           PO Box 9187                                                              Unliquidated
           Gaithersburg, MD 80898-9187                                              Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account
           number CSEF - Bradley            Taylor                                 Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $399.19
           ADT Security Services                                                    Contingent
           P.O Box 371878                                                           Unliquidated
           Pittsburgh, PA 15250-7878                                                Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Utilities
           Last 4 digits of account number      3873
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 31 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $211.45
          ADT Security Services                                               Contingent
          P.O Box 371878                                                      Unliquidated
          Pittsburgh, PA 15250-7878                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       9517
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $226.63
          ADT Security Services                                               Contingent
          Attn: Maria Ybarra                                                  Unliquidated
          P.O Box 371878                                                      Disputed
          Pittsburgh, PA 15250
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       4787                         Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $109.21
          ADT Security Services                                               Contingent
          P.O Box 371878                                                      Unliquidated
          Pittsburgh, PA 15250-7878                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       9754
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $309.83
          ADT Security Services                                               Contingent
          P.O Box 371878                                                      Unliquidated
          Pittsburgh, PA 15250-7878                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0952
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $151.07
          ADT Security Services                                               Contingent
          P.O Box 371878                                                      Unliquidated
          Pittsburgh, PA 15250-7878                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,081.28
          AFS/IBEX A division of MetaBank                                     Contingent
          PO Box 224528                                                       Unliquidated
          Dallas, TX 75222-4528                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $660.00
          Airport Medical Center                                              Contingent
          3588 NW 72 Ave                                                      Unliquidated
          Miami, FL 33122                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 32 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $752.00
          All Clinical Labs                                                   Contingent
          8337 Office Park Dr                                                 Unliquidated
          Douglasville, GA 30134                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       G01C
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $16,937.00
          All-Pro Construction & Commercial                                   Contingent
          7604 Baker Blvd                                                     Unliquidated
          Richland Hills, TX 76118                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,750.00
          Alliance Occupational Health Testing                                Contingent
          Attn: James Mabe                                                    Unliquidated
          2821 Lackland Rd., #202                                             Disputed
          Fort Worth, TX 76116
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       1212                         Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $11,995.84
          Alpheus Data Services, LLC                                          Contingent
          1301 Fannin, 20th Fl.                                               Unliquidated
          Houston, TX 77002                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       2830
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $82,961.16
          Alvarado Mfg. Co., Inc.                                             Contingent
          Attn: N. Simon                                                      Unliquidated
          12660 Colony St.                                                    Disputed
          Chino, CA 91710
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,681.99
          American Driving Records Samba Safety                               Contingent
          P.O. BOX 7289                                                       Unliquidated
          Pasadena, CA 91109-7389                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1581
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,808.00
          Kelli Anderson                                                      Contingent
          3645 7th Ave., Unit 201                                             Unliquidated
          San Diego, CA 92103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 33 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $210.00
          ARC Point Labs - Anderson                                           Contingent
          1704 E.Greenville Street                                            Unliquidated
          Anderson, SC 29621                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,860.00
          ARCpoint Lab - Orlando                                              Contingent
          Attn:John Parrish                                                   Unliquidated
          114 Ernestine Street                                                Disputed
          Orlando, FL 32801
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,185.00
          ARCpoint Labs - San Antonio North                                   Contingent
          20079 Stone Oak Pkwy, #1105-103                                     Unliquidated
          San Antonio, TX 78258                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,661.00
          ARCpoint Labs - San Antonio South                                   Contingent
          15610 Henderson Pass #702137                                        Unliquidated
          San Antonio, TX 78270                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $855.00
          ARCpoint Labs of Altamonte Springs                                  Contingent
          774 Northlake Blvd. Ste. 1008                                       Unliquidated
          Altamonte Springs, FL 32701                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $285.00
          ArcPoint Labs of Greenville                                         Contingent
          355 Woodruff Rd, Suite 403                                          Unliquidated
          Greenville, SC 29607                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,769.95
          Arcpoint Labs of Hickory                                            Contingent
          1252 26th St SE                                                     Unliquidated
          Hickory, NC 28602                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       C01C
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 34 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $825.00
          ARCpoint Labs of North Austin                                       Contingent
          6448 East Hwy 290, #E-105                                           Unliquidated
          Austin, TX 78723                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       S07C
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $180.00
          ARCpoint Labs of Orange Park                                        Contingent
          1560 Wells Rd., #1                                                  Unliquidated
          Orange Park, FL 32073                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $930.00
          Arcpoint Labs of Raleigh Durham                                     Contingent
          5322 NC Highway 55, #102                                            Unliquidated
          Durham, NC 27713                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       D01C
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,630.00
          ARCpoint Labs-Charlotte                                             Contingent
          2136 Ayrsley Town Boulevard, Suite B                                Unliquidated
          Charlotte, NC 28273                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,455.00
          Arcpoint Labs/Ft. Lauderale                                         Contingent
          5201 Raveswood Road, Suite 121                                      Unliquidated
          Fort Lauderdale, FL 33312                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,483.11
          ASA - North Texas Chapter                                           Contingent
          2100 N Highway 360 - Ste 604                                        Unliquidated
          Grand Prairie, TX 75050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account
          number ASA - North           Texas Chapter                         Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,415.00
          Associated Builders & Contractors Inc                               Contingent
          4910 Dacoma St.                                                     Unliquidated
          Houston, TX 77092                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 35 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,042.00
          Associated Builders and Contractors                                 Contingent
          ABC Florida East Coast Chapter, Inc                                 Unliquidated
          3730 Coconut Creek Pkwy, Suite 200                                  Disputed
          Coconut Creek, FL 33066
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,600.00
          Associated Builders and Contractors, Inc                            Contingent
          Attn: Alex Witherbee                                                Unliquidated
          651 Danville Drive                                                  Disputed
          Orlando, FL 32825
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $855.00
          Association for Learning Environments                               Contingent
          Headquarters Office                                                 Unliquidated
          11445 E. Via Linda                                                  Disputed
          Scottsdale, AZ 85259
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $308.00
          AT&T                                                                Contingent
          PO Box 5001                                                         Unliquidated
          Carol Stream, IL 60197-5001                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       7679
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,624.39
          AT&T Mobility                                                       Contingent
          Small Bus Key Cont Ctr                                              Unliquidated
          P O Box 6463                                                        Disputed
          Carol Stream, IL 60197-6463
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       3611                         Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,347.50
          B & B Info Search                                                   Contingent
          Attn: Jim Bostic                                                    Unliquidated
          420 Cross Creek Ct                                                  Disputed
          Waxahachie, TX 75167
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $22,743.85
          BarcodesInc                                                         Contingent
          200 W Monroe, 23rd Fl.                                              Unliquidated
          Chicago, IL 60606                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1189
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 36 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $147.00
          Before You Hire, Inc.                                               Contingent
          2117 Simonton Rd., #101                                             Unliquidated
          Statesville, NC 28625                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $458.88
          Birch Communications                                                Contingent
          PO Box 51341                                                        Unliquidated
          Los Angeles, CA 90051-5641                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0439
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,676.00
          BizFund, LLC                                                        Contingent
          2373 McDonald Ave., 2nd Fl.                                         Unliquidated
          Brooklyn, NY 11223
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,967.20
          BizSpeed, Inc                                                       Contingent
          Attn: Doug Hollowell                                                Unliquidated
          3050 Royal Blvd South, #130                                         Disputed
          Alpharetta, GA 30022
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,128.00
          Broward Health Weston/Urgent Care                                   Contingent
          2300 N Commerce Pkwy                                                Unliquidated
          Weston, FL 33326                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $81,502.00
          Bryn Mawr                                                           Contingent
          620 W. Germantown Pike, #310                                        Unliquidated
          Plymouth Meeting, PA 19462                                          Disputed
          Date(s) debt was incurred 8/8/2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $28,485.80
          Campbell Centre, LLC                                                Contingent
          16633 Dallas Pkwy., #350                                            Unliquidated
          Addison, TX 75001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 37 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,204.00
          Career Pro Drug Screening                                           Contingent
          2838 Hickory Hill #29                                               Unliquidated
          Memphis, TN 38115                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,710.00
          CareOnSite                                                          Contingent
          P.O. Box 11389                                                      Unliquidated
          Carson, CA 90749                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $162.00
          Center for Occupational Med                                         Contingent
          Attn: Cathy Hammonds                                                Unliquidated
          2215 Tobacco Rd                                                     Disputed
          Augusta, GA 30906
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $591.20
          Charter Business                                                    Contingent
          PO Box 790261                                                       Unliquidated
          Saint Louis, MO 63179-0261                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       8313
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $262.68
          City of Houston                                                     Contingent
          ARA Alarm Administration                                            Unliquidated
          P O Box 203887                                                      Disputed
          Houston, TX 77216-3887
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       City of Houston              Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $105.26
          City of Houston                                                     Contingent
          Sign Administration                                                 Unliquidated
          Post Office Box 2688                                                Disputed
          Houston, TX 77252-2688
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       7793                         Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Clifford K. Nkeyasen, PLLC                                          Contingent
          4310 N. Central Expwy., #103                                        Unliquidated
          Dallas, TX 75206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 9 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 38 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,896.60
          CNA Insurance                                                       Contingent
          PO BOX 790094                                                       Unliquidated
          ST.Louis, MO 63179-0094                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7463
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $16,535.19
          Collabrian Design & Technology                                      Contingent
          5713 Mccall                                                         Unliquidated
          Plano, TX 75093                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $608.06
          Comcast                                                             Contingent
          PO Box 71211                                                        Unliquidated
          Charlotte, NC 28272-1211                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       8129
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $174.31
          Comcast                                                             Contingent
          PO BOX 660618                                                       Unliquidated
          Dallas, TX 75266-0618                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       0191
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $108.00
          Complete Health Chiropractic & Rehab                                Contingent
          Attn: Dr. Adam Virgilio                                             Unliquidated
          2085 Hamilton Creek Pkwy Ste. 160                                   Disputed
          Dacula, GA 30019-5402
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,876.00
          Concentra                                                           Contingent
          PO Box 3700                                                         Unliquidated
          Rancho Cucamonga, CA 91729                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       N02C
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,497.00
          Concentra                                                           Contingent
          PO Box 75410                                                        Unliquidated
          Oklahoma City, OK 73147                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       T03C
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 10 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 39 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,024.00
          Concentra - Arbutus                                                 Contingent
          Kimberly Nelson-Wright                                              Unliquidated
          1419 Knecht Avenue                                                  Disputed
          Baltimore, MD 21227
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       L02C                         Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $29,820.00
          Concentra Medical Center                                            Contingent
          Attn:M Sherri Melton                                                Unliquidated
          P.O. Box 82730                                                      Disputed
          Hapeville, GA 30354-0549
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       5857                         Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $33,620.00
          Concentra Medical Centers                                           Contingent
          46440 Benedict Dr., #108                                            Unliquidated
          Sterling, VA 20164                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $420.00
          Construction Owners of America                                      Contingent
          5000 Austell Powder Springs Rd., #217                               Unliquidated
          Austell, GA 30106-2347                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,900.00
          Construction Users Roundtable                                       Contingent
          4100 Executive Park Dr., #210                                       Unliquidated
          Cincinnati, OH 45241                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,950.00
          Controlled Wellness, LLC                                            Contingent
          Any Lab Test Now                                                    Unliquidated
          8650 Spicewood Springs Rd #145-584                                  Disputed
          Austin, TX 78759
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,984.17
          CPZ Northway, LLC                                                   Contingent
          Attn: Paula Hohl                                                    Unliquidated
          P.O. BOX 713816                                                     Disputed
          Cincinnati, OH 45271-3816
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 11 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 40 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,900.00
          Crestwood Physcian Services, LLC                                    Contingent
          Crestwood Workers Care Madison                                      Unliquidated
          7736 Madison Blvd                                                   Disputed
          Hunstville, AL 35806
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,936.00
          Crime Finders, Inc                                                  Contingent
          710 S. Victory Blvd., #205                                          Unliquidated
          Burbank, CA 91502                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       081
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $11,793.82
          CSC Credit Services                                                 Contingent
          Attn: Mgr. Terry or Gary                                            Unliquidated
          P.O. Box 71221                                                      Disputed
          Charlotte, NC 28272-1221
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       5672                         Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,620.00
          D & A On Site Testing, Inc.                                         Contingent
          401 Shiloh Dr. Ste. #18                                             Unliquidated
          Laredo, TX 78045                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,500.50
          D.B. Dews & Associates                                              Contingent
          Attn: Florence M. Dews                                              Unliquidated
          12513 Laws Road A                                                   Disputed
          Buda, TX 78610
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $601.00
          Data-Search of Arkansas                                             Contingent
          PO Box 21042                                                        Unliquidated
          Little Rock, AR 72221                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,539.88
          Dell Financial Services                                             Contingent
          P.O. Box 5292                                                       Unliquidated
          Carol Stream, IL 60197-5292                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7579
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 12 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 41 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,354.36
          Dell Financial Services                                             Contingent
          P.O. Box 5292                                                       Unliquidated
          Carol Stream, IL 60197-5292                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1001
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $43.22
          Dell Financial Services                                             Contingent
          P.O. Box 81577                                                      Unliquidated
          Austin, TX 78708-1577                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7012
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $55.92
          Dell Financial Services                                             Contingent
          P.O. Box 5292                                                       Unliquidated
          Carol Stream, IL 60197-5292                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7016
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $149.34
          Dell Financial Services                                             Contingent
          P.O. Box 5292                                                       Unliquidated
          Carol Stream, IL 60197-5292                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7021
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $76.84
          Dell Financial Services                                             Contingent
          P.O. Box 5292                                                       Unliquidated
          Carol Stream, IL 60197-5292                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7024
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $301.34
          Dell Financial Services                                             Contingent
          P.O. Box 5292                                                       Unliquidated
          Carol Stream, IL 60197-5292                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7025
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $57.30
          Dell Financial Services                                             Contingent
          P.O. Box 5292                                                       Unliquidated
          Carol Stream, IL 60197-5292                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7028
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 13 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 42 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $151.91
          Dell Financial Services                                             Contingent
          P.O. Box 5292                                                       Unliquidated
          Carol Stream, IL 60197-5292                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7029
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $447.86
          Dell Financial Services                                             Contingent
          P.O. Box 5292                                                       Unliquidated
          Carol Stream, IL 60197-5292                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7037
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $55,650.00
          Deluxe Branded Marketing                                            Contingent
          PO Box 645633                                                       Unliquidated
          Cincinnati, OH 45264-5633                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       FCBGDAL
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $885.00
          Doctors Med Care of Jacksonville PC                                 Contingent
          1505 Pelham Rd., #2                                                 Unliquidated
          Jacksonville, AL 36265                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       K01C
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $368.06
          Documation Inc                                                      Contingent
          Customer Service                                                    Unliquidated
          P.O. Box 911608                                                     Disputed
          Denver, CO 80291-1608
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       8344                         Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $465.00
          Drug Screen Solutions, Inc.                                         Contingent
          220 W. Brandon Blvd. #209                                           Unliquidated
          Brandon, FL 33511                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,767.50
          Dunn Sheehan LLP                                                    Contingent
          3400 Carlisle St., #200                                             Unliquidated
          Dallas, TX 75204                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal representation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 14 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 43 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $129,873.35
          DWA Logistics, LLC                                                  Contingent
          509 Winged Foot Lane                                                Unliquidated
          Garland, TX 75044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,660.00
          E&J Medical Services, Inc                                           Contingent
          522 S. Shaffer Street                                               Unliquidated
          Orange, CA 92866                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       N01C
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $217.00
          Ekeholm and Associates LLC                                          Contingent
          PO Box 221                                                          Unliquidated
          Alpharetta, GA 30009                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,227.56
          Enghouse Interactive                                                Contingent
          Dept. CH 17123                                                      Unliquidated
          Palatine, IL 60055-7123                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0TLX
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $280,116.12
          eScreen, Inc.                                                       Contingent
          Attn:Tucker Hogue                                                   Unliquidated
          8140 Ward Parkway                                                   Disputed
          Kansas City, MO 64114
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       4658                         Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,752.00
          Eurova Ventures LLC dba ARCPoint Labs of                            Contingent
          Washington, DC                                                      Unliquidated
          4910 Massachusetts Ave NW                                           Disputed
          Washington, DC 20016
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       S05C                         Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,560.02
          Express Services, Inc.                                              Contingent
          P.O Box 203901                                                      Unliquidated
          Dallas, TX 75320-3901                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0094
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 15 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 44 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13,755.07
          Federal Express                                                     Contingent
          P O Box 94515                                                       Unliquidated
          Palatine, IL 60094-4515                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       3945
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,163.00
          First Choice Research Screening                                     Contingent
          Attn: Joy Penn                                                      Unliquidated
          6365 Taft St - Suite 2000                                           Disputed
          Hollywood, FL 33024
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $359.62
          FPL                                                                 Contingent
          General Mail Facility                                               Unliquidated
          Miami, FL 33188-0001                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       2384
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,985.25
          GAPRS, LLC                                                          Contingent
          3200 W. Pleaseant Run Rd., #420                                     Unliquidated
          Lancaster, TX 75146                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3647
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $930.00
          Gateway Urgent Care                                                 Contingent
          1006 W. LaPalma Avenue                                              Unliquidated
          Anaheim, CA 92801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,875.00
          Golden West Medical Center                                          Contingent
          1000 S Anaheim Blvd                                                 Unliquidated
          Anaheim, CA 92805                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       H01M
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $323.00
          Government Management Services Inc                                  Contingent
          1001 N. Fairfax St., #640                                           Unliquidated
          Alexandria, VA 22314                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       X001
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 16 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 45 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $106,788.00
          GTR Source, LLC                                                     Contingent
          Email: funding@gtrsourcellc.com                                     Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $410.57
          Hart Software Inc.                                                  Contingent
          Attn: Kim Gardner                                                   Unliquidated
          708 Centre Ave.                                                     Disputed
          Reading, PA 19601-2508
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $141.00
          Helm & Associates Inc                                               Contingent
          Attn: Dr. Kurt Helm                                                 Unliquidated
          P O Box 2822                                                        Disputed
          Rowlett, TX 75030
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $384.64
          Hightech Signs DFW                                                  Contingent
          1878 W Mockingbird Ln                                               Unliquidated
          Dallas, TX 75235                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       4873
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Holden & Montejano                                                  Contingent
          Attn: Steven Shattuck                                               Unliquidated
          1717 Main St., #5800                                                Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $22,117.50
          ID Zone South                                                       Contingent
          5830 NW 163rd Street                                                Unliquidated
          Miami Lakes, FL 33014                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $181.21
          IDOCKET.COM                                                         Contingent
          P.O Box 31023                                                       Unliquidated
          Amarillo, TX 79120                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 17 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 46 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $458.50
          IDValidation                                                        Contingent
          Computer Information Development                                    Unliquidated
          713 W. Duarte Rd #106                                               Disputed
          Arcadia, CA 91006
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,200.00
          Imageware Systems, Inc.                                             Contingent
          Attn: David Lotze                                                   Unliquidated
          13500 Evening Creek Dr, N, #550                                     Disputed
          San Diego, CA 92128
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,094.98
          Imperial Airport                                                    Contingent
          P.O Box 2456                                                        Unliquidated
          Addison, TX 75001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $147,873.50
          Influx Capital LLC                                                  Contingent
          32 Court St., #205                                                  Unliquidated
          Brooklyn, NY 11201
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,760.00
          Initiafy                                                            Contingent
          300 Park Avenue                                                     Unliquidated
          New York, NY 10022
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $13.00
          Innovative Enterprises, Inc                                         Contingent
          P.O Box 12226                                                       Unliquidated
          Newport News, VA 23612                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1499
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $172.30
          Irving ISD Tax Office                                               Contingent
          P O Box 152021                                                      Unliquidated
          Irving, TX 75015-2021                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0000
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 18 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 47 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,468.50
          John R. Ames                                                        Contingent
          Tax Assessor-Collector                                              Unliquidated
          P.O. Box 139066                                                     Disputed
          Dallas, TX 75313-9066
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $33,662.09
          Kalamata Capital Group                                              Contingent
          80 Broad St., 12th Fl.                                              Unliquidated
          New York, NY 10004
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,281.49
          KenMor Electric Company                                             Contingent
          8330 Hansen Road                                                    Unliquidated
          Houston, TX 77075                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,379.16
          Lan Smith Sosolik                                                   Contingent
          12221 Merit Dr., #825                                               Unliquidated
          Dallas, TX 75251                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal representation
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $181.00
          Lands End Business Outfitters                                       Contingent
          1 Lands End Ln                                                      Unliquidated
          Dodgeville, WI 53595                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       3975
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,251.06
          Liberty Mutual Insurance                                            Contingent
          PO Box 85834                                                        Unliquidated
          San Diego, CA 92186-5834                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $288.00
          Low Country Drug Screening                                          Contingent
          PO Box 63065                                                        Unliquidated
          North Charleston, SC 29419                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       R01C
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 19 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 48 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $192.00
          LS Screening LLC                                                    Contingent
          PO Box 2051                                                         Unliquidated
          Leander, TX 78646                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $17,578.05
          Maron Marvel Bradley Anderson & Tardy LL                            Contingent
          Attn:Accounts Receivable                                            Unliquidated
          1201 North Market Street Suite 900                                  Disputed
          Wilmington, DE 19899-0288
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $142.01
          Marshall, Dennehey, Warner, Coleman & Go                            Contingent
          2000 Market Street                                                  Unliquidated
          Cash Receipts Department 22nd Floor                                 Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:    Legal representation
          Date(s) debt was incurred
          Last 4 digits of account number       0101                         Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,180.00
          MD Now Medical Centers, Inc                                         Contingent
          2007 Palm Beach Lakes Blvd                                          Unliquidated
          West Palm Beach, FL 33409                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13,922.91
          MetLife                                                             Contingent
          Customer Service                                                    Unliquidated
          PO Box 804466                                                       Disputed
          Kansas City, MO 64180-4466
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       5837                         Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $176.25
          Morning Star Services Inc                                           Contingent
          231 E. Alessandro Blvd., #A 700                                     Unliquidated
          Riverside, CA 92508                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $71.20
          NAP Supplies                                                        Contingent
          PO Box 365                                                          Unliquidated
          Belmont, MI 49306                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 20 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 49 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,575.00
          National Student Clearinghouse                                      Contingent
          Non-Profit Org                                                      Unliquidated
          P O Box 826576                                                      Disputed
          Philadelphia, PA 19182-6576
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $836.55
          Naylor Publications, Inc.                                           Contingent
          PO Box 677251                                                       Unliquidated
          Dallas, TX 75267-7251                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $169.57
          Nestle Pure Life Direct                                             Contingent
          P.O. Box 856680                                                     Unliquidated
          Louisville, KY 40285-6680                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $148,530.66
          Nexscreen LLC                                                       Contingent
          P.O Box 17205                                                       Unliquidated
          Denver, CO 80217-0205                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $495.00
          Nextronix Integration                                               Contingent
          2170 Paragon Dr                                                     Unliquidated
          San Jose, CA 95131                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,025.50
          Nicole Milovich Inquiries, Inc.                                     Contingent
          9700 West 131st, 2nd Flr                                            Unliquidated
          Palos Park, IL 60464                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $16,590.00
          Northside Medical Services                                          Contingent
          4121 Minnesota Ave. NE                                              Unliquidated
          Washington, DC 20019                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 21 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 50 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,027.84
          Northside Realty Partners, LTD                                      Contingent
          Attn: Rick Motycka                                                  Unliquidated
          P.O Box 2492                                                        Disputed
          Midland, TX 79702
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       26FC                         Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $376.90
          NYSIF Disability Benefits                                           Contingent
          PO Box 5239                                                         Unliquidated
          New York, NY 10008-5239                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $624.00
          O.M. Management, Inc.                                               Contingent
          4483 N.W 36 St., #120                                               Unliquidated
          Miami, FL 33166                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       A01C
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,338.49
          Office of the Attorney General
          TX Child Support SDU                                                Contingent
          Attn: Sandra Lindsey                                                Unliquidated
          P O Box 659791                                                      Disputed
          San Antonio, TX 78265-9791
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       0991                         Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $65,558.21
          Office Team                                                         Contingent
          12400 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0991
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $16,547.10
          OMNI Data Retrieval Inc                                             Contingent
          Attn: Tom Terry                                                     Unliquidated
          20890 Kenbridge Ct                                                  Disputed
          Lakeville, MN 55044
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       4250                         Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $191,536.36
          OnDeck Capital                                                      Contingent
          Attn: Director of Operations                                        Unliquidated
          901 N. Stuart St., #700
          Arlington, VA 22203                                                 Disputed
          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 22 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 51 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $176.66
          Ozarka Spring Water Co                                              Contingent
          P O Box 856680                                                      Unliquidated
          Louisville, KY 40285-6680                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $176.66
          Ozarka Spring Water Co                                              Contingent
          P O Box 856680                                                      Unliquidated
          Louisville, KY 40285-6680                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       9400
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $91.59
          Ozarka Spring Water Co                                              Contingent
          P.O Box 856680                                                      Unliquidated
          Louisville, KY 40285                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7757
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $91.48
          Ozarka Spring Water Co                                              Contingent
          P O Box 856680                                                      Unliquidated
          Louisville, KY 40285-6680                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6654
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $192.44
          Ozarka Spring Water Co                                              Contingent
          P O Box 856680                                                      Unliquidated
          Louisville, KY 40285-6680                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7617
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $126.80
          Ozarka Spring Water Co                                              Contingent
          P O Box 856680                                                      Unliquidated
          Louisville, KY 40285-6680                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7708
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $661.70
          Pacer Service Center                                                Contingent
          PO Box 70951                                                        Unliquidated
          Charlotte, NC 28272-0951                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       0450
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 23 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 52 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,543.30
          Paladin Consulting, Inc                                             Contingent
          PO Box 840912                                                       Unliquidated
          Dallas, TX 75284-0912                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       Alberto Garcia
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $72.00
          Peachtree Immediate Care FP,LLC                                     Contingent
          209 Cooley Dr., #101                                                Unliquidated
          Villa Rica, GA 30180                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       L01C
                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $45.00
          Performance Health Medical Group, Inc                               Contingent
          25431 Cabot Rd., #118                                               Unliquidated
          Laguna Hills, CA 92653                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       L01C
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $536.19
          Pitney Bowes Global Financial Svcs LLC                              Contingent
          P O Box 371887                                                      Unliquidated
          Pittsburgh, PA 15250-7887                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       9248
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,741.56
          Pollock Realty LP                                                   Contingent
          Attn: Daniel Segreto                                                Unliquidated
          P.O Box 840251                                                      Disputed
          Dallas, TX 75284-0251
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,366.00
          Port of Miami Medical Clinic                                        Contingent
          Attn: Niel Potash                                                   Unliquidated
          1015 North America Way, Ste 150                                     Disputed
          Miami, FL 33132
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $300.00
          PrimeCare Urgent Care Centers                                       Contingent
          Attn: Lisa Lehman                                                   Unliquidated
          1890 LPGA Blvd, Ste 130                                             Disputed
          Daytona Beach, FL 32117
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 24 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 53 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $660.00
          Proactive Work Health                                               Contingent
          P.O. Box 17130                                                      Unliquidated
          Los Angeles, CA 90017                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       R01C
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $995.00
          Procore Technologies, Inc.                                          Contingent
          Attn: Procore Accounts Receivable                                   Unliquidated
          6309 Carpinteria Ave                                                Disputed
          Carpinteria, CA 93013
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,385.00
          Prompt Chemical Screening                                           Contingent
          PO Box 1219                                                         Unliquidated
          Mableton, GA 30126                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       R01C
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,315.00
          PT Research, Inc.                                                   Contingent
          PO Box 4540                                                         Unliquidated
          Manchester, NH 03108                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,042.60
          Purchase Power / Pitney Bowes                                       Contingent
          P O Box 371874                                                      Unliquidated
          Pittsburgh, PA 15250-7874                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       2401
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,839.18
          Qualys, Inc                                                         Contingent
          PO Box 205858                                                       Unliquidated
          Dallas, TX 75320-5858                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       3861
                                                                             Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $828.00
          Radhika Inc, dba Tri-State Medical Lab                              Contingent
          Attn: Dinesh Goyal                                                  Unliquidated
          2754 Veach Road                                                     Disputed
          Owensboro, KY 42303
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 25 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 54 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $35,652.45
          Rapid Court.com                                                     Contingent
          Billing Inquiries                                                   Unliquidated
          9710 Northcross Center Ct., #105                                    Disputed
          Huntersville, NC 28078
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       89LM                         Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $222.02
          ReadyRefresh by Nestle                                              Contingent
          P.O Box 856680                                                      Unliquidated
          Louisville, KY 40285-6680                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       7907
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,190.47
          ReadyTalk                                                           Contingent
          P.O Box 975375                                                      Unliquidated
          Dallas, TX 75397-5375                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       7933
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,219.51
          Reed Business Information Inc                                       Contingent
          28428 Network Place                                                 Unliquidated
          Chicago, IL 60673-1284                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       9055
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $660.00
          ReliaLab Test Inc                                                   Contingent
          3656 Trousdale Dr., #109                                            Unliquidated
          Nashville, TN 37204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       H03C
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,490.00
          Reliant Immediate Care Medical Group                                Contingent
          9601 S. Sepulveda Blvd.                                             Unliquidated
          Los Angeles, CA 90045                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,373.62
          Renaissance                                                         Contingent
          225 South East St., #360                                            Unliquidated
          Indianapolis, IN 46202-4061                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 26 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 55 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,776.90
          Richard N. Best Associates Inc.                                     Contingent
          15 Trail Rd                                                         Unliquidated
          Levittown, PA 19056                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       BACK
                                                                             Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,595.00
          Roll Up Doors Direct                                                Contingent
          7064 Sampey Rd., Unit 5                                             Unliquidated
          Groveland, FL 34736                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $274.77
          Ron Wright, Tax Assessor                                            Contingent
          PO Box 961018                                                       Unliquidated
          Fort Worth, TX 76161                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6798
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $526.00
          Rutherfordton Occupation Medicine                                   Contingent
          212 Allendale Drive                                                 Unliquidated
          Forest City, NC 28043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,188.42
          Ruzow & Associates, Inc.                                            Contingent
          900 Third Avenue,17th Fl                                            Unliquidated
          New York, NY 10022                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,194.06
          S & K Plumbing of Fort Worth, Inc                                   Contingent
          3912 Broadway Ave.                                                  Unliquidated
          Haltom City, TX 76117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,874.00
          S.J. Labs LLC                                                       Contingent
          6900 N. May Ave., #2C                                               Unliquidated
          Oklahoma City, OK 73116                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       T05C
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 27 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 56 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $513.11
          SBB Marketing Company                                               Contingent
          401 Hwy 80 E                                                        Unliquidated
          Mesquite, TX 75150                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $57,947.48
          Schneider National Inc.                                             Contingent
          PO Box 841831                                                       Unliquidated
          Dallas, TX 75284-1831                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       5808
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $376.71
          Securadyne Systems                                                  Contingent
          14900 Landmark Blvd., #350                                          Unliquidated
          Dallas, TX 75254                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,960.00
          Secure Health Partners, LLC                                         Contingent
          469 S. Cherry St., #101                                             Unliquidated
          Denver, CO 80246                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       V01M
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $706.56
          SecurityWorks, Inc                                                  Contingent
          P.O Box 365065                                                      Unliquidated
          Boston, MA 02136-0002                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       FCCON
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,490.27
          Service Works, Inc                                                  Contingent
          95 Megill Road                                                      Unliquidated
          Farmingdale, NJ 07727                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1242
                                                                             Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,639.80
          Shather & Associates                                                Contingent
          3950 NW 167 St                                                      Unliquidated
          Opa Locka, FL 33054                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 28 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 57 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,783.99
          Sir Speedy Printing                                                 Contingent
          2001 Midway Rd., #128                                               Unliquidated
          Carrollton, TX 75006                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $15.00
          Slagles Inc. dba ARCpoint Labs of Easter                            Contingent
          ARCpoint Labs of Eastern Carolina                                   Unliquidated
          2315 B Executive Circle                                             Disputed
          Greenville, NC 27834
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,518.00
          Smart Care - Athens                                                 Contingent
          4400 Peachtree Rd. NE                                               Unliquidated
          Atlanta, GA 00030-3319                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,008.00
          Smart Care - Lawrenceville                                          Contingent
          4400 Peachtree Rd. NE                                               Unliquidated
          Atlanta, GA 00030-3319                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       W01C
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $882.00
          Smart Care - Roswell                                                Contingent
          4400 Peachtree Rd. NE                                               Unliquidated
          Atlanta, GA 00030-3319                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,675.00
          SmartCare Urgent Care Of Atlanta                                    Contingent
          450 Fourteenth St NW                                                Unliquidated
          Atlanta, GA 30318                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $522.00
          South Forsyth Chiropractic                                          Contingent
          Attn: Dr. Kurt Meininger                                            Unliquidated
          5670 Atlanta Hwy, Suite C-1                                         Disputed
          Alpharetta, GA 30004
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 29 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 58 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,925.00
          Southern California Medical Group                                   Contingent
          Attn: David Silva                                                   Unliquidated
          3320 South Hill Street                                              Disputed
          Los Angeles, CA 90007
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $295.60
          Spectrum a/k/a Charter Communications                               Contingent
          P.O. Box 790261                                                     Unliquidated
          Saint Louis, MO 63179-0261                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $12,339.34
          Spectrum Business                                                   Contingent
          P.O. Box 60074                                                      Unliquidated
          City of Industry, CA 91716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       3170
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,989.49
          Spectrum Business                                                   Contingent
          P.O. Box 60074                                                      Unliquidated
          City of Industry, CA 91716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       5080
                                                                             Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $978.16
          Spectrum Business                                                   Contingent
          P.O. Box 60074                                                      Unliquidated
          City of Industry, CA 91716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       1860
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,009.80
          Spectrum Business                                                   Contingent
          P.O. Box 60074                                                      Unliquidated
          City of Industry, CA 91716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       6020
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $347.48
          Spencer Air Conditioning & Heating                                  Contingent
          3006 Skyway Circle South                                            Unliquidated
          Irving, TX 75039                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 30 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 59 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Spencer Fane LLP                                                    Contingent
          Attn: Jacob W. Sparks                                               Unliquidated
          5700 Granite Pkwy., #650                                            Disputed
          Plano, TX 75024-6812
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $29,649.29
          Staples Business Advantage                                          Contingent
          DEPT DAL                                                            Unliquidated
          P.O. Box 83689                                                      Disputed
          Chicago, IL 60696-3689
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       3886                         Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $36,303.05
          Staples Contract & Contract LLC                                     Contingent
          PO Box 95230                                                        Unliquidated
          Chicago, IL 60694-5230                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       4479
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,547.71
          StraightLine International                                          Contingent
          PMB 1007 Box 10001                                                  Unliquidated
          Saipan, MP 96950                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1459
                                                                             Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $774.00
          Superior Drug Testing                                               Contingent
          8600 La Salle Rd. York Building STE. 515                            Unliquidated
          Towson, MD 21286                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $487.65
          TALX Corporation                                                    Contingent
          4076 Paysphere Circle                                               Unliquidated
          Chicago, IL 60674                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       3446
                                                                             Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,066.10
          TeamSupport LLC                                                     Contingent
          8330 Lyndon B Johnson Fwy., #1100                                   Unliquidated
          Dallas, TX 75243                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 31 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 60 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $224.93
          Texas Department of Public Safety                                   Contingent
          Attn: Rochelle Gutierrez                                            Unliquidated
          P.O Box 15999                                                       Disputed
          Austin, TX 78761
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       0000                         Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,500.00
          TEXO                                                                Contingent
          Attn: Tony Troxclair                                                Unliquidated
          11101 N.Stemmons Frwy                                               Disputed
          Dallas, TX 75229
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $15,160.00
          The Clinix Multispecialty Care                                      Contingent
          8500 Annapolis Rd., #100                                            Unliquidated
          New Carrollton, MD 20784                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,509.70
          The Fulcrum Group                                                   Contingent
          Attn: David Johnson                                                 Unliquidated
          5751 Kroger Dr., #279                                               Disputed
          Keller, TX 76244
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,690.00
          The MiniER - Waterford Lakes                                        Contingent
          12301 Lake Underhill Rd., #118                                      Unliquidated
          Orlando, FL 32828                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       L03C
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Thompson, Coe, Couseins & Irons, LLP                                Contingent
          Attn: Cyrus W. Haralson                                             Unliquidated
          One Riverway, #1400                                                 Disputed
          Houston, TX 77056
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $314.38
          Time Warner Cable                                                   Contingent
          PO Box 60074                                                        Unliquidated
          City of Industry, CA 91716-0074                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       1864
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 32 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 61 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $12,455.50
          Time Warner Cable                                                   Contingent
          PO Box 60074                                                        Unliquidated
          City of Industry, CA 91716-0074                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       3179
                                                                             Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $659.64
          Time Warner Cable                                                   Contingent
          PO Box 60074                                                        Unliquidated
          City of Industry, CA 91716-0074                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       6021
                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,329.33
          Time Warner Cable                                                   Contingent
          PO Box 60074                                                        Unliquidated
          City of Industry, CA 91716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number       5085
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,369.93
          Time Warner Cable                                                   Contingent
          PO Box 60074                                                        Unliquidated
          City of Industry, CA 91716-0074                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       6021
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,239.82
          Trusted Tech Team                                                   Contingent
          2192 Martin St., #120                                               Unliquidated
          Irvine, CA 92612                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $24,438.75
          TSGI, Inc.                                                          Contingent
          1306 W. Anderson Lan, Suite C                                       Unliquidated
          Austin, TX 78757                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,939.80
          TXU Energy                                                          Contingent
          Customer Service                                                    Unliquidated
          PO Box 650638                                                       Disputed
          Dallas, TX 75265-0638
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number       2484                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 33 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                        Entered 07/17/19 18:02:43                               Page 62 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $607.66
          UBEO of North Texas, Inc                                            Contingent
          PO Box 791070                                                       Unliquidated
          San Antonio, TX 78279                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       FB41
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $36,528.41
          Ultimate Staffing Services                                          Contingent
          P.O Box 60003                                                       Unliquidated
          Anaheim, CA 92812                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $100,400.29
          United Healthcare Insurance Company                                 Contingent
          Dept CH 10151                                                       Unliquidated
          Palatine, IL 60055-0151                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       3857
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,370.00
          Urgent Care Enterprise, LLC                                         Contingent
          Attn: Adam Gordon                                                   Unliquidated
          P.O. Box 742606                                                     Disputed
          Atlanta, GA 30374-2606
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number       9179                         Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,020.00
          Urgent Care Enterprise, LLC                                         Contingent
          P.O. Box 742606                                                     Unliquidated
          Atlanta, GA 30374-2606                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $75.00
          Urgent Care Enterprise, LLC                                         Contingent
          P.O. Box 742606                                                     Unliquidated
          Atlanta, GA 30374-2606                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,850.00
          Urgent Care Express LLC                                             Contingent
          American Family Care                                                Unliquidated
          6182 Gunn Hwy                                                       Disputed
          Tampa, FL 33625
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 34 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                       Entered 07/17/19 18:02:43                               Page 63 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                       Case number (if known)            19-32037-sgj-11
              Name

 3.228     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $188,511.10
           Venture Research Inc.                                              Contingent
           Attn: John Baker                                                   Unliquidated
           3001 Summit Ave., #100                                             Disputed
           Plano, TX 75074
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.229     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $11,585.26
           Verizon Wireless                                                   Contingent
           PO Box 660108                                                      Unliquidated
           Dallas, TX 75266-0108                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
           Last 4 digits of account number      0001
                                                                             Is the claim subject to offset?    No  Yes
 3.230     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $37,691.10
           Verizon Wireless                                                   Contingent
           PO Box 660108                                                      Unliquidated
           Dallas, TX 75266-0108                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
           Last 4 digits of account number      0001
                                                                             Is the claim subject to offset?    No  Yes
 3.231     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $75.00
           West Georgia Health Physicians, INC                                Contingent
           PO BOX 1881                                                        Unliquidated
           Columbus, GA 31902-1881                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $14,100.00
           Witmer Group                                                       Contingent
           PO Box 795603                                                      Unliquidated
           Dallas, TX 75379-5603                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $120.00
           Workforce Essentials, Inc                                          Contingent
           523 Madison Street, STE A                                          Unliquidated
           Clarksville, TN 37040                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $4,352.00
           Worknet Occupational Medicine                                      Contingent
           Henderson Med Bldg                                                 Unliquidated
           PO Box 82784                                                       Disputed
           Philadelphia, PA 19182-7842
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 35 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                     Entered 07/17/19 18:02:43                         Page 64 of 69
 Debtor       FC Background, LLC d/b/a FC Construction Services                                  Case number (if known)         19-32037-sgj-11
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                    145,732.79
 5b. Total claims from Part 2                                                                       5b.   +   $                  2,588,561.31
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                     2,734,294.10




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 36 of 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-32037-sgj11 Doc 59 Filed 07/17/19                               Entered 07/17/19 18:02:43                       Page 65 of 69
 Fill in this information to identify the case:

 Debtor name         FC Background, LLC d/b/a FC Construction Services

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         19-32037-sgj-11
                                                                                                                                Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal               Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Merchant Agreement
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     BizFund, LLC
              List the contract number of any                                        2373 McDonald Ave., 2nd Fl.
                    government contract                                              Brooklyn, NY 11223


 2.2.         State what the contract or                  Equipment Finance
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining
                                                                                     Bryn Mawr Funding
              List the contract number of any                                        620 W. Germantown Pike #310
                    government contract                                              Plymouth Meeting, PA 19462


 2.3.         State what the contract or                  Equipment leases
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                           Dell Financial Service
                                                                                     Payment Processing
              List the contract number of any                                        P.O. Box 5292
                    government contract                                              Carol Stream, IL 60199


 2.4.         State what the contract or                  Future Receivables
              lease is for and the nature of              Sale and Purchase
              the debtor's interest                       Agreement

                  State the term remaining
                                                                                     GTR Source, LLC
              List the contract number of any                                        Email: funding@gtrsourcellc.com
                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                 Entered 07/17/19 18:02:43               Page 66 of 69
 Debtor 1 FC Background, LLC d/b/a FC Construction Services                                   Case number (if known)   19-32037-sgj-11
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Business Lease
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                      Hewlett-Packard Financial Services Compa
             List the contract number of any                                          200 Connell Dr.
                   government contract                                                Berkeley Heights, NJ 07922


 2.6.        State what the contract or                   professional services
             lease is for and the nature of               contract
             the debtor's interest

                  State the term remaining
                                                                                      Hitachi Capital America Corp.
             List the contract number of any                                          7808 Creekridge Cir., #250
                   government contract                                                Minneapolis, MN 55439


 2.7.        State what the contract or                   Transaction Finance
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                      IBM Credit LLC
             List the contract number of any                                          7100 Highlands Pkwy.
                   government contract                                                Smyrna, GA 30080


 2.8.        State what the contract or                   Real Property Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Imperial Airport, LP
             List the contract number of any                                          14114 N. Dallas Pkwy., #390
                   government contract                                                Dallas, TX 75254


 2.9.        State what the contract or                   Secured Merchant
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                      Influx Capital LLC
             List the contract number of any                                          32 Court St., #205
                   government contract                                                Brooklyn, NY 11201


 2.10.       State what the contract or                   Merchant Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Kalamata Capital Group
                                                                                      80 Broad St., 12th Fl.
             List the contract number of any                                          New York, NY 10004
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                Entered 07/17/19 18:02:43               Page 67 of 69
 Debtor 1 FC Background, LLC d/b/a FC Construction Services                                  Case number (if known)   19-32037-sgj-11
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Real Property Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     McNeff Group
             List the contract number of any                                         1701 Analog Dr.
                   government contract                                               Richardson, TX 75081


 2.12.       State what the contract or                   Futures Receivables
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     ML Factors Funding Limited Liability
             List the contract number of any                                         456A Central Ave., #128
                   government contract                                               Cedarhurst, NY 11516


 2.13.       State what the contract or                   Real Property Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Northside Realty Partners, Ltd.
                                                                                     Midway Real Estate, Inc.
             List the contract number of any                                         P.O. Box 2492
                   government contract                                               Midland, TX 79702


 2.14.       State what the contract or                   Loan Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           OnDeck Capital
                                                                                     Attn: Director of Operations
             List the contract number of any                                         901 N. Stuart St., #700
                   government contract                                               Arlington, VA 22203


 2.15.       State what the contract or                   Real Property Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Peloton Real Estate Partners
             List the contract number of any                                         8350 N. Central Expwy., #105
                   government contract                                               Dallas, TX 75206


 2.16.       State what the contract or                   Real Property Lease
             lease is for and the nature of                                          Robert Lynn
             the debtor's interest                                                   4851 LBJ Frwy., 10th Fl.
                                                                                     Dallas, TX 75244
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                                Entered 07/17/19 18:02:43               Page 68 of 69
 Debtor 1 FC Background, LLC d/b/a FC Construction Services                                  Case number (if known)   19-32037-sgj-11
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Real Property Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Shather & Associates, Inc.
                                                                                     PRS A&B LLC
             List the contract number of any                                         3950 NW 167th St.
                   government contract                                               Miami, FL 33054


 2.18.       State what the contract or                   Equipment Finance
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Technology Finance Corporation
             List the contract number of any                                         7077 E. Marilyn Rd., #125
                   government contract                                               Scottsdale, AZ 85254


 2.19.       State what the contract or                   Real Property Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Wulfe Management Services
             List the contract number of any                                         1800 Post Oak Blvd., #400
                   government contract                                               Houston, TX 77056




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
          Case 19-32037-sgj11 Doc 59 Filed 07/17/19                              Entered 07/17/19 18:02:43                 Page 69 of 69
 Fill in this information to identify the case:

 Debtor name         FC Background, LLC d/b/a FC Construction Services

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         19-32037-sgj-11
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Ira D. Walker                     8350 N. Central Expressway, Suite 300            ML Factors                      D       2.17
                                               Dallas, TX 75206                                                                  E/F
                                                                                                                                G



    2.2      Ira D. Walker                     8350 N. Central Expressway, Suite 300            Gulf Coast Bank and             D       2.6
                                               Dallas, TX 75206                                 Trust Company, N.A.              E/F
                                                                                                                                G



    2.3      Mark Hinton                       8350 N. Central Expressway, Suite 300            Gulf Coast Bank and             D       2.6
                                               Dallas, TX 75206                                 Trust Company, N.A.              E/F
                                                                                                                                G



    2.4      Mark Hughes                       8350 N. Central Expressway, Suite 300            Gulf Coast Bank and             D       2.6
                                               Dallas, TX 75206                                 Trust Company, N.A.              E/F
                                                                                                                                G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
